DETAILED ACTION
Claims 1-3, 5-9, 11-20, 42 and 44 are pending. 
Claims 4, 10, 21-41 and 43 are cancelled.
Claims 7 and 14 are objected to.
This action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-6, 8, 11-13, 15-18, 20, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al., US Pub. 2016/0057800 (hereinafter Ingale) in view of Zeng, CN103906043 – Translated copy, China Academy of Telecomm Tech, 2014-07-02 and further in view of 3GPP TR 38.801, VO. 1.0, April, 2016, 3rd Generation Partnership Project, Technical Specification Group Radio Access Network, Study on New Radio Access Technology, Radio Access Architecture and Interfaces (Release 14) (hereinafter 3GPP).

With respect to claim 1, Ingale teaches an access method for a radio network (fig. 1, wireless network 100), comprising:
receiving, by a distributed processing node (fig. 1, SeNB 102), an Msg1 message from a User Equipment (UE) (fig. 1, UE 103), (Fig. 5, message 503 is Msg1; [0107],  “the UE 103 (specifically the MAC entity associated with SeNB 102 within the UE 103) autonomously initiates the contention based random access procedure towards the activated SCell 105 for uplink synchronization towards the SeNB 102”), the Msg1 message comprising a dedicated access code or sequence ([0107], “The contention based random access procedure is performed by the UE 103 by initiating transmission (503) of a randomly selected Random Access (RA) preamble on a determined Physical Random Access Channel (PRACH) resource of the SCell 105 associated with SeNB 102”, the randomly selected Random Access (RA) preamble  is the sequence); and
transmitting, by the distributed processing node, an Msg2 message configured to respond to the Msg1  message to the UE, the Msg2 message comprising a temporary Radio Network Temporary Identifier (RNTI) available for the distributed processing node (fig. 5, message 504 is Msg2; [0107], “The UE 103 receives (504) the RAR message in downlink direction from the SCell 105 and the UE After decoding the RAR message received at step 504 the UE 103 receives an uplink grant, a random access preamble identifier, optionally a Temporary C-RNTI and uplink timing advance information in response to the RA preamble transmission at step 503………….. The UE identity may be the T-CRNTI either received in RRC connection reconfiguration message at step 501 and/or the one received in RAR message at step 504”).
Ingale teaches transmitting, by the distributed processing node, an Msg2 message configured to respond to the Msg1 message to the UE, the Msg2 message comprising a temporary Radio Network Temporary Identifier (RNTI) available for the distributed processing node, but is silent on “the temporary Radio Network Temporary Identifier (RNTI) available is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”.
However, Zeng teaches the temporary Radio Network Temporary Identifier (RNTI) is a currently-unused RNTI in a set of RNTIs available for the distributed processing node (abstract, “when RNTI allocation is needed, an RNTI can be simply allocated to user equipment from the RNTI set corresponding to the current cell according to the type of the RNTI, it can be guaranteed that the RNTI obtained by a user is non-redundant within one cell or multiple cells simply by determining the RNTIs which are not allocated from the RNTI sets”; page 6; page 7, “RNTI Category 2: It is required to ensure that the assigned RNTIs are not duplicated in multiple cell ranges. Such RNTIs include C-RNTI and Temporary C-RNTI. For C-RNTI, it is necessary to ensure that the C-RNTIs of other UEs served by these cells within all serving cell(s) of the UE, and the assigned class-RNTIs within these cells cannot be duplicated. The Temporary C-RNTI may eventually become a C-RNTI, so its belonging class is the same as the C-RNTI”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ingale system to include the feature “the temporary Radio Network Temporary Identifier (RNTI) is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”, as disclosed by Zeng because it improves RNTI allocation efficiency and correctness of UE addressing (see Zeng: abstract).
Ingale in view of Zeng teaches an access method for a radio network, comprising “receiving, by a distributed processing node, an Msg1 message from a User Equipment (UE), the Msg1 message comprising a dedicated access code or sequence; and transmitting, by the distributed processing node, an Msg2 message configured to respond to the Msg1 message to the UE, the Msg2 message comprising a temporary Radio Network Temporary Identifier (RNTI) which is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”, but is silent on “the access method for the radio access network, applied to a layered network architecture, wherein the layered network architecture comprises a distributed processing node and a centralized processing node”.
However, 3GPP teaches the access method for the radio access network, applied to a layered network architecture wherein the layered network architecture comprises a distributed processing node and a centralized processing node (Fig. 5.3-1, Centralized baseband deployment and Fig. 4-1, Centralized deployment; section 5.3. “NR should support centralized baseband deployments using remote radio units connected over high performance transport, e.g. optical networks, to a centralized baseband unit. This will enable advanced COMP schemes and scheduling optimization, which could be useful in high capacity scenarios, or scenarios where cross cell coordination is beneficial. Different protocol split options between Central Unit and lower layer nodes may be possible”; ANNEX B: B.1 “Functional split between central and distributed unit“ shows various protocol split options between centralized and distributed unit – the distributed units (nodes)/lower layer nodes are the remote radio units and the central unit/Centralized RAN Processing is the centralized processing node; fig. D.1-1 shows Split between central and distributed unit).
“the access method for the radio access network, applied to a layered network architecture, wherein the layered network architecture comprises a distributed processing node and a centralized processing node”, as disclosed by 3GPP because it enables advanced COMP schemes and scheduling optimization, which could be useful in high capacity scenarios, or scenarios where cross cell coordination is beneficial (See 3GPP, 5.3).


With respect to claim 8, Ingale teaches an access method for a radio network (fig. 1, wireless network 100), comprising 
receiving, by a UE (fig. 1, UE 103), an Msg2 message from a distributed processing node (fig. 1, SeNB 102), wherein the Msg2 message comprises comprising a temporary Radio Network Temporary Identifier (RNTI) available for the distributed processing node (fig. 5, message 504 is Msg2; [0107], “The UE 103 receives (504) the RAR message in downlink direction from the SCell 105 and the UE 103 decodes the RAR message using a Random Access Radio Network Temporary Identifier (RA-RNTI) associated with the determined PRACH……… After decoding the RAR message received at step 504 the UE 103 receives an uplink grant, a random access preamble identifier, optionally a Temporary C-RNTI and uplink timing advance information in response to the RA preamble transmission at step 503………….. The UE identity may be the T-CRNTI either received in RRC connection reconfiguration message at step 501 and/or the one received in RAR message at step 504”).
Ingale teaches the Msg2 message comprising a temporary Radio Network Temporary Identifier (RNTI) available for the distributed processing node, but is silent on “the temporary Radio Network Temporary Identifier (RNTI) available is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”.
However, Zeng teaches the temporary Radio Network Temporary Identifier (RNTI) is a currently-unused RNTI in a set of RNTIs available for the distributed processing node (abstract, “when RNTI allocation is needed, an RNTI can be simply allocated to user equipment from the RNTI set corresponding to the current cell according to the type of the RNTI, it can be guaranteed that the RNTI obtained by a user is non-redundant within one cell or multiple cells simply by determining the RNTIs which are not allocated from the RNTI sets”; page 6; page 7, “RNTI Category 2: It is required to ensure that the assigned RNTIs are not duplicated in multiple cell ranges. Such RNTIs include C-RNTI and Temporary C-RNTI. For C-RNTI, it is necessary to ensure that the C-RNTIs of other UEs served by these cells within all serving cell(s) of the UE, and the assigned class-RNTIs within these cells cannot be duplicated. The Temporary C-RNTI may eventually become a C-RNTI, so its belonging class is the same as the C-RNTI”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ingale system to include the feature “the temporary Radio Network Temporary Identifier (RNTI) is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”, as disclosed by Zeng because it improves RNTI allocation efficiency and correctness of UE addressing (see Zeng: abstract).
Ingale in view of Zeng teaches an access method for a radio network, comprising “receiving, by a UE, an Msg2 message from a-the distributed processing node, wherein the Msg2 message comprises a temporary RNTI which is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”, but is silent on “the access method for the radio access network, applied to a layered network architecture, wherein the layered network architecture comprises a distributed processing node and a centralized processing node”.
Different protocol split options between Central Unit and lower layer nodes may be possible”; ANNEX B: B.1 “Functional split between central and distributed unit“ shows various protocol split options between centralized and distributed unit – the distributed units (nodes)/lower layer nodes are the remote radio units and the central unit/Centralized RAN Processing is the centralized processing node; fig. D.1-1 shows Split between central and distributed unit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Ingale-Zeng system to include the feature “the access method for the radio access network, applied to a layered network architecture, wherein the layered network architecture comprises a distributed processing node and a centralized processing node”, as disclosed by 3GPP, because it enables advanced COMP schemes and scheduling optimization, which could be useful in high capacity scenarios, or scenarios where cross cell coordination is beneficial (See 3GPP, 5.3).



With respect to claim 15, Ingale teaches an access method for a radio network (fig. 1, wireless network 100), comprising: 
initiates the contention based random access procedure towards the activated SCell 105 for uplink synchronization towards the SeNB 102”), a content comprised in the Msg1 message being allocated through a random access resource allocation Msg0 message (fig. 6 shows a message 604 (Msg0) from an SeNB 102 that allocates a preamble which becomes a content of Msg 1 (i.e. message 605); [0119]-[0120]; [0121], “In the PDCCH order, the UE 103 is provided with a dedicated Random Access (RA) preamble that can be used for transmission towards the activated SCell 106 of the SeNB 102 on a determined PRACH resource”, i.e. the preamble used in message 503 (Msg1) in fig. 5 may be allocated by SeNB 102);
processing, by the distributed processing node, the Msg1 message from the UE, and generating an Ms2 message corresponding to the Msg1 message, the Msg2 message comprising a temporary Radio Network Temporary Identifier (RNTI) available for the distributed processing node (fig. 5, message 504 is Msg2; [0107], “The UE 103 receives (504) the RAR message in downlink direction from the SCell 105 and the UE 103 decodes the RAR message using a Random Access Radio Network Temporary Identifier (RA-RNTI) associated with the determined PRACH……… After decoding the RAR message received at step 504 the UE 103 receives an uplink grant, a random access preamble identifier, optionally a Temporary C-RNTI and uplink timing advance information in response to the RA preamble transmission at step 503………….. The UE identity may be the T-CRNTI either received in RRC connection reconfiguration message at step 501 and/or the one received in RAR message at step 504”); and 
transmitting, by the distributed processing node, the Msg2 message to the UE ([0107], “The UE 103 receives (504) the RAR message in downlink direction from the SCell 105).
Ingale teaches the Msg2 message comprising a temporary Radio Network Temporary Identifier (RNTI) available for the distributed processing node, but is silent on “the temporary Radio Network Temporary Identifier (RNTI) available is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”.
However, Zeng teaches the temporary Radio Network Temporary Identifier (RNTI) is a currently-unused RNTI in a set of RNTIs available for the distributed processing node (abstract, “when RNTI allocation is needed, an RNTI can be simply allocated to user equipment from the RNTI set corresponding to the current cell according to the type of the RNTI, it can be guaranteed that the RNTI obtained by a user is non-redundant within one cell or multiple cells simply by determining the RNTIs which are not allocated from the RNTI sets”; page 6; page 7, “RNTI Category 2: It is required to ensure that the assigned RNTIs are not duplicated in multiple cell ranges. Such RNTIs include C-RNTI and Temporary C-RNTI. For C-RNTI, it is necessary to ensure that the C-RNTIs of other UEs served by these cells within all serving cell(s) of the UE, and the assigned class-RNTIs within these cells cannot be duplicated. The Temporary C-RNTI may eventually become a C-RNTI, so its belonging class is the same as the C-RNTI”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ingale system to include the feature “the temporary Radio Network Temporary Identifier (RNTI) is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”, as disclosed by Zeng because it improves RNTI allocation efficiency and correctness of UE addressing (see Zeng: abstract).
Ingale in view of Zeng teaches an access method for a radio network, comprising “receiving, by the distributed processing node, an Msg1 message from a UE, a content comprised in the Msg1 message being allocated through a random access resource allocation Msg0 message; processing, by the distributed processing node, the Msg1 message from the UE, and generating an Msg2 message corresponding to the Msg1 message, the Msg2 message comprising a temporary RNTI which is a currently-unused RNTI in a set of RNTIs available for the distributed processing node; and transmitting, but is silent on “the access method for the radio access network, applied to a layered network architecture, wherein the layered network architecture comprises a distributed processing node and a centralized processing node”.
However, 3GPP teaches the access method for the radio access network, applied to a layered network architecture wherein the layered network architecture comprises a distributed processing node and a centralized processing node (Fig. 5.3-1, Centralized baseband deployment and Fig. 4-1, Centralized deployment; section 5.3. “NR should support centralized baseband deployments using remote radio units connected over high performance transport, e.g. optical networks, to a centralized baseband unit. This will enable advanced COMP schemes and scheduling optimization, which could be useful in high capacity scenarios, or scenarios where cross cell coordination is beneficial. Different protocol split options between Central Unit and lower layer nodes may be possible”; ANNEX B: B.1 “Functional split between central and distributed unit“ shows various protocol split options between centralized and distributed unit – the distributed units (nodes)/lower layer nodes are the remote radio units and the central unit/Centralized RAN Processing is the centralized processing node; fig. D.1-1 shows Split between central and distributed unit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Ingale-Zeng system to include the feature “the access method for the radio access network, applied to a layered network architecture, wherein the layered network architecture comprises a distributed processing node and a centralized processing node”, as disclosed by 3GPP, because it enables advanced COMP schemes and scheduling optimization, which could be useful in high capacity scenarios, or scenarios where cross cell coordination is beneficial (See 3GPP, 5.3).

With respect to claim 18, Ingale teaches an access method for a radio network (fig. 1, wireless network 100), comprising: 
transmitting, by a UE (fig. 1, UE 103), an Msg1 message to a distributed processing node (fig. 1, SeNB 102) (Fig. 5, message 503 is Msg1; [0107],  “the UE 103 (specifically the MAC entity associated with SeNB 102 within the UE 103) autonomously initiates the contention based random access procedure towards the activated SCell 105 for uplink synchronization towards the SeNB 102”), a content comprised in the Msg1 message being allocated through an Msg0 message for a random access resource allocation (fig. 6 shows a message 604 (Msg0) from an SeNB 102 that allocates a preamble which becomes a content of Msg 1 (i.e. message 605); [0119]-[0120]; [0121], “In the PDCCH order, the UE 103 is provided with a dedicated Random Access (RA) preamble that can be used for transmission towards the activated SCell 106 of the SeNB 102 on a determined PRACH resource”, i.e. the preamble used in message 503 (Msg1) in fig. 5 may be allocated by SeNB 102); and 
receiving, by the UE, an Msg2 message from the distributed processing node, the Msg2 message comprising a temporary Radio Network Temporary Identifier (RNTI) available for the distributed processing node (fig. 5, message 504 is Msg2; [0107], “The UE 103 receives (504) the RAR message in downlink direction from the SCell 105 and the UE 103 decodes the RAR message using a Random Access Radio Network Temporary Identifier (RA-RNTI) associated with the determined PRACH……… After decoding the RAR message received at step 504 the UE 103 receives an uplink grant, a random access preamble identifier, optionally a Temporary C-RNTI and uplink timing advance information in response to the RA preamble transmission at step 503………….. The UE identity may be the T-CRNTI either received in RRC connection reconfiguration message at step 501 and/or the one received in RAR message at step 504”).
Ingale teaches the Msg2 message comprising a temporary Radio Network Temporary Identifier (RNTI) available for the distributed processing node, but is silent on “the temporary Radio Network Temporary Identifier (RNTI) available is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”.
However, Zeng teaches the temporary Radio Network Temporary Identifier (RNTI) is a currently-unused RNTI in a set of RNTIs available for the distributed processing node (abstract, “when RNTI allocation is needed, an RNTI can be simply allocated to user equipment from the RNTI set corresponding to the current cell according to the type of the RNTI, it can be guaranteed that the RNTI obtained by a user is non-redundant within one cell or multiple cells simply by determining the RNTIs which are not allocated from the RNTI sets”; page 6; page 7, “RNTI Category 2: It is required to ensure that the assigned RNTIs are not duplicated in multiple cell ranges. Such RNTIs include C-RNTI and Temporary C-RNTI. For C-RNTI, it is necessary to ensure that the C-RNTIs of other UEs served by these cells within all serving cell(s) of the UE, and the assigned class-RNTIs within these cells cannot be duplicated. The Temporary C-RNTI may eventually become a C-RNTI, so its belonging class is the same as the C-RNTI”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ingale system to include the feature “the temporary Radio Network Temporary Identifier (RNTI) is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”, as disclosed by Zeng because it improves RNTI allocation efficiency and correctness of UE addressing (see Zeng: abstract).
Ingale in view of Zeng teaches an access method for a radio network, comprising “transmitting, by a UE, an Msg1 message to a-the distributed processing node, a content comprised in the Msg1 message being allocated through an Msg0 message for a random access resource allocation; and receiving, by the UE, an Msg2 message from the distributed processing node, the Msg2 message comprising a temporary RNTI which is a currently-unused RNTI in a set of RNTIs available for the distributed processing node”, but is silent on “the access method for the radio access network, applied to a layered network architecture, wherein the layered network architecture comprises a distributed processing node and a centralized processing node”.
However, 3GPP teaches the access method for the radio access network, applied to a layered network architecture wherein the layered network architecture comprises a distributed processing node and a centralized processing node (Fig. 5.3-1, Centralized baseband deployment and Fig. 4-1, Centralized deployment; section 5.3. “NR should support centralized baseband deployments using remote radio units connected over high performance transport, e.g. optical networks, to a centralized baseband unit. This will enable advanced COMP schemes and scheduling optimization, which could be useful in high capacity scenarios, or scenarios where cross cell coordination is beneficial. Different protocol split options between Central Unit and lower layer nodes may be possible”; ANNEX B: B.1 “Functional split between central and distributed unit“ shows various protocol split options between centralized and distributed unit – the distributed units (nodes)/lower layer nodes are the remote radio units and the central unit/Centralized RAN Processing is the centralized processing node; fig. D.1-1 shows Split between central and distributed unit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Ingale-Zeng system to include the feature “the access method for the radio access network, applied to a layered network architecture, wherein the layered network architecture comprises a distributed processing node and a centralized processing node”, as disclosed by 3GPP, because it enables advanced COMP schemes and scheduling optimization, which could be useful in high capacity scenarios, or scenarios where cross cell coordination is beneficial (See 3GPP, 5.3).

With respect to claim 42, Ingale teaches a UE (fig. 1, UE 103), comprising a processor ([0014], “at least one processor), a memory ([0014], “at least one memory”) and a transceiver ([0014], the UE must 

With respect to claim 44, Ingale teaches a UE (fig. 1, UE 103), comprising a processor ([0014], “at least one processor), a memory ([0014], “at least one memory”) and a transceiver ([0014], the UE must have a transceiver to be able to perform the functions of transmitting and receiving wirelessly), wherein the processor is configured to read a program stored in the memory to perform the access method for the radio network according to claim 18 (please refer to claim 18).

With respect to claim 2, Ingale teaches wherein subsequent to the transmitting, by the distributed processing node, the Msg2 message configured to respond to the Msg1 message to the UE, the access method further comprises: 
receiving, by the distributed processing node, an Msg3 message from the UE, the Msg3 message comprising a content corresponding to a random access reason ([0107], “The UE 103 sends (505) a message for contention resolution (random access message-3) containing a UE identity for contention resolution in uplink direction based on the uplink grant provided in the RAR message (504)”, Msg3 is message 505) and parsing, by the distributed processing node, the Msg3 message, and performing a treatment based on a parsing result ([0107], “The UE 103 receives (506) a contention resolution message (random access message-4) in downlink direction from the SeNB 102 for resolving the contention”, message 506 (Msg4) is a treatment).

With respect to claims 5 and 11, Ingale teaches wherein the set of RNTIs available for the distributed processing node is determined through determining, by the centralized processing node, a  RNTI can be simply allocated to user equipment from the RNTI set corresponding to the current cell according to the type of the RNTI, it can be guaranteed that the RNTI obtained by a user is non-redundant within one cell or multiple cells simply by determining the RNTIs which are not allocated from the RNTI sets”; page 6; page 7, “RNTI Category 2: It is required to ensure that the assigned RNTIs are not duplicated in multiple cell ranges. Such RNTIs include C-RNTI and Temporary C-RNTI. For C-RNTI, it is necessary to ensure that the C-RNTIs of other UEs served by these cells within all serving cell(s) of the UE, and the assigned class-RNTIs within these cells cannot be duplicated. The Temporary C-RNTI may eventually become a C-RNTI, so its belonging class is the same as the C-RNTI”, see also pages 12-14, embodiment of fig. 4).


 With respect to claims 6 and 13, Ingale teaches wherein the set of RNTIs available for the distributed processing node is determined through determining, by the centralized processing node, a set of RNTIs available for the centralized processing node, and allocating, by the centralized processing node, a subset or a universal set of the set of RNTIs to each distributed processing node managed by the centralized processing node as the set of RNTIs available for the distributed processing node, wherein sets of RNTIs available for different distributed processing nodes are allowed to overlap each other (abstract, “when RNTI allocation is needed, an RNTI can be simply allocated to user equipment from the RNTI set corresponding to the current cell according to the type of the RNTI, it can be guaranteed that the RNTI obtained by a user is non-redundant within one cell or multiple cells simply by determining the RNTIs which are not allocated from the RNTI sets”; page 6; page 7, “RNTI Category 2: It is required to ensure that the assigned RNTIs are not duplicated in multiple cell ranges. Such RNTIs include C-RNTI and Temporary C-RNTI. For C-RNTI, it is necessary to ensure that the C-RNTIs of other UEs served by these cells within all serving cell(s) of the UE, and the assigned class-RNTIs within these cells cannot be duplicated. The Temporary C-RNTI may eventually become a C-RNTI, so its belonging class is the same as the C-RNTI”; see also pages 12-14, embodiment of fig. 4; note: the RNTI obtained by a user is non-redundant within one cell or multiple cells but not necessary in all cells).


With respect to claim 12, Ingale teaches further comprising: when the Msg3 message comprises the RRC connection establishment/reestablishment request identification information and the UE has determined that the competition is successful based on the Msg4a, taking, by the UE, the temporary RNTI as an RNTI for the subsequent data transmission ([0107], “The UE 103 sends (505) a message for contention resolution (random access message-3) containing a UE identity for contention resolution in uplink direction…… The UE identity may be the T-CRNTI either received in RRC connection reconfiguration message at step 501 and/or the one received in RAR message at step 504 or some other identity randomly selected by the UE. The UE 103 receives (506) a contention resolution message (random access message-4) in downlink direction from the SeNB 102 for resolving the contention by decoding the contention resolution message using the Temporary C-RNTI and receiving back the same UE identity sent by the UE 103 in the in the request message (random access message-3”; [0112], “Further, the UE 103 sets a C -RNTI to the value of the Temporary C-RNTI received in the RRC connection reconfiguration message at step 501 and/or in the RAR message at step 504 after the UE 103 successfully receives the contention resolution message at step (506)”);
or


With respect to claims 16 and 20, Ingale teaches wherein the set of RNTIs available for the distributed processing node is determined through determining, by a centralized processing node, a set of RNTIs available for the centralized processing node, and allocating, by the centralized processing node, a subset of the set of RNTIs to each distributed processing node managed by the centralized processing node as the set of RNTIs available for the distributed processing node, and sets of RNTIs available for different distributed processing nodes managed by the centralized processing node do not overlap each other (abstract, “when RNTI allocation is needed, an RNTI can be simply allocated to user equipment from the RNTI set corresponding to the current cell according to the type of the RNTI, it can be guaranteed that the RNTI obtained by a user is non-redundant within one cell or multiple cells simply by determining the RNTIs which are not allocated from the RNTI sets”; page 6; page 7, “RNTI Category 2: It is required to ensure that the assigned RNTIs are not duplicated in multiple cell ranges. Such RNTIs include C-RNTI and Temporary C-RNTI. For C-RNTI, it is necessary to ensure that the C-RNTIs of other UEs served by these cells within all serving cell(s) of the UE, and the assigned class-RNTIs within these cells cannot be duplicated. The Temporary C-RNTI may eventually become a C-RNTI, so its belonging class is the same as the C-RNTI”, see also pages 12-14, embodiment of fig. 4); or
 RNTI can be simply allocated to user equipment from the RNTI set corresponding to the current cell according to the type of the RNTI, it can be guaranteed that the RNTI obtained by a user is non-redundant within one cell or multiple cells simply by determining the RNTIs which are not allocated from the RNTI sets”; page 6; page 7, “RNTI Category 2: It is required to ensure that the assigned RNTIs are not duplicated in multiple cell ranges. Such RNTIs include C-RNTI and Temporary C-RNTI. For C-RNTI, it is necessary to ensure that the C-RNTIs of other UEs served by these cells within all serving cell(s) of the UE, and the assigned class-RNTIs within these cells cannot be duplicated. The Temporary C-RNTI may eventually become a C-RNTI, so its belonging class is the same as the C-RNTI”; see also pages 12-14, embodiment of fig. 4; note: the RNTI obtained by a user is non-redundant within one cell or multiple cells but not necessary in all cells).


With respect to claim 17, Ingale teaches wherein the Msg0 message is generated by the centralized processing node or the distributed processing node (fig. 6 shows a message 604 (Msg0) from an SeNB 102 that allocates a preamble which becomes a content of Msg 1 (i.e. message 605); [0119]-[0120]; [0121], “In the PDCCH order, the UE 103 is provided with a dedicated Random Access (RA) preamble that can be used for transmission towards the activated SCell 106 of the SeNB 102 on a determined PRACH resource”, i.e. the preamble used in message 503 (Msg1) in fig. 5 may be allocated by SeNB 102).


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale in view of Zeng, further in view of 3GPP, and further in view of Abdel-Samad et al., US Pub. 2014/0334389 (hereinafter Abdel).

Note on claims 3 and 9: These two claims are written in alternative form as indicated by the “or” operator. The examiner has chosen to reject the first part of the claim.

With respect to claim 3, Ingale teaches parsing, by the distributed processing node, the Msg3 message and performing a treatment based on the parsing result (please refer to claim 2). Ingale further teaches transmitting, by the distributed processing node, an Msg4 message to the UE, the Msg4 message being addressed through the RNTI  ([0107], “The UE 103 receives (506) a contention resolution message (random access message-4) in downlink direction from the SeNB 102 for resolving the contention”).  Ingale in combination with Zeng and 3GPP is silent on “the Msg3 message comprising an RNTI Medium Access Control (MAC) Control Element (CE) corresponding to an RNTI currently adopted by the UE for the data transmission”.
However, Abdel teaches the Msg3 message comprising an RNTI Medium Access Control (MAC) Control Element (CE) corresponding to an RNTI currently adopted by the UE for the data transmission ([0040], “If the UE is in a connected state, then the UE would already have been assigned a C-RNTI, in which case the assigned C-RNTI is included in Msg3 as a C-RNTI Medium Access Control Control Element (MAC CE)”).
“the Msg3 message comprising an RNTI Medium Access Control (MAC) Control Element (CE) corresponding to an RNTI currently adopted by the UE for the data transmission”, as disclosed by Abdel because the eNB identifies that the UE is a UE that is RRC-connected by the C-RNTI, and transmits a PDCCH including UL resource assignment information masked by the C-RNTI to the UE.

With respect to claim 9, Ingale teaches further comprising; transmitting, by the UE, an Msg3 message to the distributed processing node ([0107], “The UE 103 sends (505) a message for contention resolution (random access message-3) containing a UE identity for contention resolution in uplink direction based on the uplink grant provided in the RAR message (504)”, Msg3 is message 505) and receiving, by the UE, an Msg4 message from the distributed processing node, the Msg4 message being addressed through the RNTI ([0107], “The UE 103 receives (506) a contention resolution message (random access message-4) in downlink direction from the SeNB 102 for resolving the contention”). Ingale in combination with Zeng and 3GPP is silent on “the Msg3 message comprising an RNTI Medium Access Control (MAC) Control Element (CE) corresponding to an RNTI currently adopted by the UE for the data transmission”.
However, Abdel teaches the Msg3 message comprising an RNTI Medium Access Control (MAC) Control Element (CE) corresponding to an RNTI currently adopted by the UE for the data transmission ([0040], “If the UE is in a connected state, then the UE would already have been assigned a C-RNTI, in which case the assigned C-RNTI is included in Msg3 as a C-RNTI Medium Access Control Control Element (MAC CE)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Ingale-Zeng-3GPP system to “the Msg3 message comprising an RNTI Medium Access Control (MAC) Control Element (CE) corresponding to an RNTI currently adopted by the UE for the data transmission”, as disclosed by Abdel because the eNB identifies that the UE is a UE that is RRC-connected by the C-RNTI, and transmits a PDCCH including UL resource assignment information masked by the C-RNTI to the UE.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ingale in view of Zeng, further in view of 3GPP, and further in view of Marinier et al., US Pub. 2019/0357126 (hereinafter Marinier).

With respect to claim 19, Ingale in combination with Zeng and 3GPP is silent on further comprising “discarding, by the UE, the temporary RNTI comprised in the Msg2 message, and adopting a Cell Radio Network Temporary Identifier (C-RNTI) acquired based on the Msg0 message (fig. 6, PDCCH Order (Msg0)”.
However, Marinier teaches discarding, by the UE, the temporary RNTI comprised in the Msg2 message, and adopting a Cell Radio Network Temporary Identifier (C-RNTI) acquired based on the Msg0 message (fig. 6, PDCCH Order (Msg0) ([0209], “The WTRU may ignore the temporary C-RNTI field, e.g., the WTRU may not consider the field as an assignment for its PDCCH decoding. The WTRU may use the C-RNTI assigned by the MeNB (e.g., for the MAC instance associated with the MeNB). When the WTRU receives a RAR with a grant for a transmission of msg3, the WTRU may include a C-RNTI MAC control element in msg3 that may indicate the RNTI value assigned by the MeNB. The WTRU may consider the procedure successful upon reception of a PDCCH addressed to the C-RNTI associated with the concerned MAC instance”; [0197]).
“discarding, by the UE, the temporary RNTI comprised in the Msg2 message, and adopting a Cell Radio Network Temporary Identifier (C-RNTI) acquired based on the Msg0 message (fig. 6, PDCCH Order (Msg0)”, as disclosed by Marinier because typically in a non-contention based random access procedure, the UE discards the Temporary C-RNTI value received in RAR and instead uses the C-RNTI.



Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon respective rejected base claims 1 and 8, but would be allowable if rewritten in independent form including all of the limitations of the respective base claim and any intervening claims.

	

Response to Arguments
The applicant arguments are moot in view of the new grounds of rejection introduced in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        3/2/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477